Citation Nr: 0029654	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  94-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, attorney-at-
law


WITNESSES AT HEARINGS ON APPEAL

Appellant, and appellant's wife, doctor and friend


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to April 
1966.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied service connection for a 
psychiatric disability.  

In a decision dated in November 1996, the Board denied the 
veteran's appeal.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  In September 1997, the parties submitted a Joint 
Motion For Remand, And For A Stay Of Proceedings.  In an 
order dated in October 1997, the Court granted the joint 
motion, and vacated the Board decision which had denied the 
benefit sought on appeal.  A copy of the joint motion and the 
Court's Order have been incorporated into the veteran's 
claims folder.  This case was remanded by the Board in May 
1998.

The Board notes that although the veteran claimed service 
connection for a heart disability in May 1992, this issue was 
not adjudicated until March 2000.  At that time, a rating 
decision denied service connection for organic heart disease, 
as well as chronic headaches, dermatitis, seizures, 
peripheral neuropathy, tinnitus, bladder injury, 
conjunctivitis and photo sensitivity.  During a July 2000 
hearing before the undersigned Board member, sitting at 
Detroit, Michigan, the veteran voiced disagreement with the 
March 2000 rating decision.  In this regard, the Board notes 
that VA regulations provide that a notice of disagreement 
"must be filed with the [VA] office from which the claimant 
received notice of the determination being appealed..."  38 
C.F.R. § 20.300 (1999).  Hearing testimony before the Board, 
even though given within the one year notice of disagreement 
(NOD) filing period, cannot constitute a valid NOD, because 
it was taken before the Board and not the RO.  As such, it 
did not serve to trigger or initiate appellate review.  
Beyrle v. Brown, 9 Vet.App. 24, 28 (1996).  The Board notes 
that this notice is being provided prior to expiration of the 
appeal period.

As the final introductory matter, the Board notes that during 
the veteran's July 200 hearing he submitted testimony in 
support of a September 1999 claim asserting that a September 
1992 rating decision was the product of clear and 
unmistakable error (CUE).  This matter has not been 
adjudicated by the RO or otherwise developed for appellate 
consideration by the Board at this time.  As such, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran incurred chronic dysthymic disorder of 
organic etiology during active duty.


CONCLUSION OF LAW

Chronic dysthymic disorder of organic etiology was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 U.S.C.A. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  Where a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a psychosis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1995).  See, Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  

The veteran's service personnel records show that his 
military occupation specialty was aircraft fuel system 
mechanic.  His service medical records are negative for 
complaints or findings regarding a psychiatric disability.  A 
performance evaluation dated in August 1963 indicates that 
the veteran was courteous and had a desire to learn his job.  
A subsequent performance evaluation dated in September 1965 
notes that the veteran had a tendency to be discourteous, but 
that this was overcome with counseling.  At the time of 
medical examination for separation from service, conducted in 
March 1966, the veteran was normal on psychiatric examination 
and he denied having, or having had, nervous trouble of any 
sort or depression or excessive worry.

Numerous private and VA medical reports dated from 1972 to 
1995 show that the first objective medical evidence of any 
psychiatric disability was in 1974 when the veteran reported 
being depressed.  An April 1975 treatment closing summary by 
Sterling E. Osmun, ACSW, Mental Health Consultant, with 
Riverwood Community Mental Health Center, notes that when the 
veteran was initially seen in July 1974, he had suffered from 
hyperventilation for several prior months.  He was clinically 
characterized as schizoid.  It was indicated that the veteran 
was still emotionally scarred from an incident during which 
his father abandoned the family when the veteran was seven 
years old.  The veteran's treatment was closed with Riverwood 
Mental Health Center as he elected to continue services 
elsewhere with Mr. Osmun who was scheduled to leave the 
agency.  

It was noted as medical history in a private medical report 
dated in May 1977, that the veteran had received treatment 
for depression for one year, in "1973," at Riverwood Mental 
Health Center, and for the previous year had received 
outpatient therapy with Mr. Osmun in private practice for his 
depression.  It was noted there had been no reported 
inpatient psychiatric hospitalization.  The veteran reported 
that he had cyclic periods of depression which began at the 
age of 17 and would last from two days to four weeks.  The 
veteran indicated that when he was depressed he would 
withdraw from any social contact, feel lethargic and have 
difficulty breathing.  He reported depression generally 
occurred in response to stressful situations.  He was 
diagnosed as having psychoneurotic reactive depression 
(depressive neurosis). 

The report of an electroencephalogram (EEG) dated in July 
1978 reveals a diagnosis of Grade I bitemporal dysrhythmia.  
The abnormality was nonspecific.  On evaluation by a 
therapist in April 1979, the final diagnostic impression was 
hysterical personality/sociopath.  According to a private 
hospitalization report dated from November to December 1984, 
the veteran was diagnosed as having chronic depression, and 
rule out schizoid personality.

According to the report of a VA general medical examination 
in May 1992, the veteran reported a history of depression, 
panic attacks and schizophrenia.  He was diagnosed as having 
mental depression, panic disorder, and rule out 
schizophrenia.

According to the report of a VA examination in July 1992 by a 
Doctor of Osteopathy, the veteran complained of having been 
depressed on and off since 

service.  The veteran was diagnosed as having dysthymia and 
generalized anxiety disorder.

According to a private medical report dated in March 1993 
from Dale Morgan, M.D., the veteran suffered from severe 
depressive episodes intermixed with manic episodes marked by 
emotional instability.  The physician related that he had 
been the veteran's family physician for many years and that 
the veteran never evidenced any emotional instability prior 
to entering the service.  The reporting physician related 
that the veteran had deteriorated significantly mentally when 
seen in 1966 and 1967.  At that time, the veteran reported a 
history of having been a fuel supply technician and that he 
worked inside the fuel tanks during service.  He indicated 
that during his second year of service, he began to realize 
that he was reacting adversely to the fuel fumes which caused 
him to become confused, weak, nauseated, belligerent and 
hostile.  The veteran stated that he noticed that when he was 
away from his work for several days, his condition would 
improve dramatically, but by his third year he was 
chronically depressed.  He reported that he had not been 
provided with a respirator and that he "sopped" up jet fuel 
with rags and then wrung them out into buckets which 
saturated his clothing.  The veteran stated that he had to 
clean the tanks with methylethylkeytone (MEK), an industrial 
solvent.  Dr. Morgan indicated that MEK was exceedingly 
poisonous and was a demyelinating agent.  Dr. Morgan 
indicated that he had cared for several patients who all went 
crazy after being exposed repeatedly to MEK.  He stated that 
they first became belligerent and hostile, and then 
depressed.  They physician stated that jet fuel, like any 
hydrocarbon fuel, had volatile components which were 
extremely toxic to the nervous system.  Dr. Morgan related 
that the veteran had been "cruelly injured" by toxic agents 
while in the service and that he should have been provided a 
respirator, a wet vacuum tank cleaner and protective 
clothing.  He reported that the veteran's manic depressive 
state did not respond to any of the available antidepressants 
and that this was typical of toxic induced conditions in 
which areas of the brain have been destroyed or severely 
injured.

According to a private medical record dated in June 1993 from 
Joseph J. Rambo, M.D., the veteran reported depression since 
exposure to MEK during service.

Lay statements submitted in June and July 1993 by the 
veteran's fellow veterans, [redacted] and [redacted], 
indicated that they had worked with the veteran during 
service cleaning jet fuel tanks with MEK and that they were 
not provided any protective clothing.  Mr. [redacted] indicated 
that he was never told or warned of the toxic effects of 
breathing MEK fumes and that the only protective gear he was 
given were goggles for his eyes.  He related that he and the 
veteran would get "drunk from the fumes" and would need 
assistance in exiting the fuel tanks as a result of lack of 
body coordination.  Mr. [redacted] indicated that as a result of 
the MEK and JP-4 fumes, he had slurred speech and stated that 
some fellow servicemen had hallucinations.

In October 1993, the veteran submitted copies from scientific 
articles revealing that one of the chronic effects of MEK was 
central nervous system depression and narcosis.

A private medical report dated in May 1994 from Dr. Morgan 
indicates that the veteran had suffered extensive toxic brain 
damage from exposure to volatile hydrocarbons in jet fuel, as 
well as MEK.  Dr. Morgan related that such damage was not 
only permanent, but progressive.

The veteran testified at a hearing at the RO in July 1994 
that during service he became depressed, angry and lethargic 
as a result of exposure to MEK and JP4 during service.  The 
veteran testified that he had tried to go to sick call, but 
his superiors did not want it known that he was working in 
fuel tanks without an air respirator.  The veteran testified 
that after breathing the fumes, he would have sore eyes and 
become dizzy.  The veteran's fellow veteran, [redacted], 
reported that when he and the veteran entered the fuel tanks 
of a B52 and KC 135 to make necessary repairs, there was JP-4 
puddled in the tanks and they were forced to breathe the 
fumes.  Mr. [redacted] reported that they entered the fuel tanks 
on a daily basis.  Dr. Morgan testified that patients who had 
been exposed to MEK became hostile and belligerent.  The 
physician indicated that MEK induced neurological damage and 
that it caused demilinazation of the entire nervous system.  
He stated that he had no records of the veteran available.

According to the report of a VA examination in October 1994, 
the veteran stated that his depression began during service.  
It was noted that the veteran collected Social Security 
Administration (SSA) benefits.  The veteran also reported 
that he had panic attacks once a month.  He stated that 
during these attacks he had difficulty breathing, his tongue 
felt numb, his heart raced and he felt faint.  It was the 
contention of the veteran that his depression and panic 
states were the result of an overexposure to MEK during 
service.  Following examination, he was diagnosed as having 
anxiety disorder, depressive neurosis with panic attacks 
evidenced by feelings of impending death, palpitations, 
smothering feelings, numbness of the face and sensation of 
heat, suicidal attempts, and decrease in energy level.

In April 1995, a VA physician rendered an opinion based on 
review of the veteran's entire record, including the March 
1993 report of Dr. Morgan.  The VA physician stated the 
opinion that if there was a relationship between MEK and the 
veteran's psychological difficulties, the veteran would have 
exhibited more cognitive deficits.  In his opinion, the VA 
physician stated that the veteran did not have such cognitive 
deficits and that his psychological manifestations were not 
related to his exposure to MEK and jet fuel.

Pursuant to the Board's May 1998 remand, the veteran's SSA 
records were obtained.  An October 1978 Disability 
Determination and Transmittal provides that it revises an SSA 
denial of March 1977, which had found that the veteran's 
impairment would not last one full year.  It was noted that 
current medical evidence showed duration of impairment for 
one year and therefore supported an allowance.  The diagnosis 
was open fracture of the right tibia and fibula.  A November 
1979 SSA determination found that the veteran's disability 
continued.  The diagnosis was noted to be epilepsy.  

The veteran underwent neuropsychological evaluation in July 
1997.  Psychological tests were administered.  Based on the 
results of these tests, it was reported the veteran's 
intellectual capabilities were relatively good in "most all 
areas of measurement."  The noted difference between his 
performance level of intellectual functioning, and his verbal 
level of intellectual functioning suggested possible 
neuropsychological impairment, which may be the result of 
right brain hemisphere trauma.  Testing also revealed 
significant impairment in eye and hand coordination.  Manual 
dexterity and finger manipulation were also deficit.  His 
deficits were considered greater than what could be accounted 
for by his age.  He also had significant abstract reasoning 
deficits, and neuropsychological impairment in auditory 
discrimination.  The reporting licensed psychologists opined 
that it was possible that toxic exposure could be a 
contributing factor to such deficits.  It was further opined 
that emotional dysfunction could be a contributing factor, 
but was not sufficient enough to totally account for his 
limitations.  The Axis I diagnostic impression was major 
depressive disorder (recurrent - mild).

A December 1998 report by Paula G. Davey, M.D., reviews the 
veteran's history, as well as the results of her own testing.  
Dr. Davey provided the conclusion that the results of skin 
testing indicated that the veteran's longstanding symptoms 
could be produced and aggravated by exposure to jet fuel and 
MEK solvents, to which he was initially overexposed over 
thirty years ago.  She noted that based on a review of the 
veteran's service and private medical records, as well as the 
results of her own testing and observations, the veteran's 
mental depression with panic disorder, and various physical 
complaints, were consistent with chronic overexposure to the 
substances detailed in the records review.  She noted that 
the veteran had no history of heavy or even moderate exposure 
to these substances either before or after his military 
service.  Dr. Davey stated that she had to conclude that the 
veteran's use of these materials on a daily basis, as 
detailed by the veteran and the statements by his former co-
workers, had resulted in his present physical and 
psychological problems.  She noted that the psychological 
problems described in the veteran's record were organic in 
nature and consistent with the literature for these solvents, 
and she attached related articles.  


The veteran underwent VA neuro-psychological testing in 
December 1998, the results of which are set forth in a 
December 1998 report.  The report also provides Axis I 
diagnoses of somatization disorder and dysthymic disorder.  
The report provides that the veteran was suffering from a 
psychoneurotic reaction, and that the examination findings 
indicated that it is was unlikely that the veteran's mental 
disorder involved an organic component characterized by 
neuro-psychological impairment and underlying brain 
dysfunction related to demyelination of neural tissue.  The 
examiner noted that the veteran reported that on more than 
one occasion while on active duty he experienced physical 
symptoms consistent with acute exposure to toxic chemicals, 
social pressure not to seek medical attention at that time, 
and denigration and ostracization by his peers and persons in 
authority.  The examiner provided that it was at least as 
likely as not that his experience of these serious physical 
symptoms, as well as the social conflict surrounding these 
symptoms and his desire to seek medical help while on active 
duty, caused his current neurotic preoccupation with physical 
dysfunction and feelings of personal inadequacy.  The 
examiner also stated that these experiences would almost 
certainly exacerbate any pre-existing tendency to orient 
toward issues of physical illness or tenuous self-esteem.  

The veteran was provided a February 1999 VA examination, the 
report of which was found inadequate since it did not satisfy 
the Board's May 1998 remand. 

In May 1999, the RO requested that the veteran be examined by 
a VA examiner who had not previously examined him, who would 
provide a nexus opinion as required in the May 1998 Board 
remand.  The report of a June 1999 VA examination provides a 
review of the veteran's complaints, medical history, and the 
result of current examination.  The Axis I diagnoses were 
somatization disorder and dysthymic disorder.  The VA 
examiner provided the opinion that the veteran's current 
psychological symptoms were not related to his exposure to 
chemical substances while in the military, including jet fuel 
JP4 or MEK.  In support, the examiner referred to the results 
of the December 1998 neuro-psychological testing and the 
April 1995 VA examination.  The examiner noted that these 
examinations showed that the veteran had not suffered the 
cognitive deficits that would be expected had he experienced 
significant psychological damage while in the military.  The 
examiner also provided the belief that the veteran's current 
psychological symptoms did not begin until approximately 
eight years after he left the military.  

At various times, the veteran has submitted photocopies of 
Air Force technical manuals relating to his military duties.

In September 1999, the veteran's representative submitted 
contentions along with additional evidence, much of which is 
duplicative of evidence already in the veteran's claims file.  
New evidence includes statements by [redacted], and [redacted] 
[redacted], discussing the unsafe conditions in which they and 
the veteran had worked, and relating an incident in which the 
veteran became disoriented, as well as incidents when the 
veteran was required to perform unsafe duties in not fully 
emptied tanks.  A statement by [redacted] indicates that 
he also suffered from service related medical problems due to 
his experience as an aircraft fuel system mechanism.  A 
report by Richard L. King, Ed.D., to the veteran's 
representative, indicated that it was to provide information 
for the representative's use, rather than provide evidence to 
be entered into the veteran's record.  Dr. King reviewed the 
veteran's examination reports and provided advice on how to 
proceed with the veteran's claim.  The April 1975 closing 
summary by Sterling E. Osmun was again submitted, along with 
an August 1999 addendum providing excerpts from general 
medical texts and emphasizing that the clinical and 
scientific considerations involved in categorizing a 
condition as a mental disorder might not be wholly relevant 
to legal judgments taking into account disability 
determination.  A statement from the veteran's sister 
provides an account of his strange behavior after his shifts 
during active service, as well as the observation that he 
acted emotionally different after his service.  An October 
1997 MRI of the veteran's brain, ordered pursuant to a 
diagnosis by Joseph J. Rambo, M.D. of impairment due to 
methyl alcohol exposure, was normal.


During a July 2000 hearing before the undersigned Board 
member, the veteran testified that he was a fuel systems 
technician while on active duty and worked in fuel tanks 
without air respirators, air compressors or masks.  He stated 
that once as a punishment for going to sick bay he had to use 
five gallons of MEK to strip paint from a floor.  He said 
that while doing so he was on his hands and knees in strong 
fumes.  The veteran said that at times he had not been 
allowed to go to sick call but had been threatened with a 
psychiatrist.  He noted that on a June 1965 performance 
report his supervisor noted that fumes had an effect on him. 

The veteran's representative stated that he had submitted 
safety directives indicating that the current standards for 
working with MEK were much more stringent now than when the 
veteran was on active duty, and that now no contact or 
exposure was allowed. 

The veteran said that his work as a jet fuel technician was 
stressful and serious.  He noted that he lived with his 
sister off base, and that she had recently told him that 
after his shift he smelled of kerosene and gasoline, and that 
she had to keep his clothes outside and often had to do 
laundry.  He stated that she had also informed him that she 
thought he was drunk or high after his shifts.  He said that 
his eyes became red and his mood irritable from his work as a 
jet fuel technician.  The veteran asserted that he had been 
hospitalized for a couple of days in September 1965, although 
corresponding records were not with his service medical 
records.  He said that he was told he had a swollen liver 
from using the MEK on the floor paint.  The veteran said that 
while on active duty he suffered from hay fever even during 
cold winter months, and was told he needed gonorrhea tests 
even though he was virgin.  He said that Dr. Morgan had told 
him that his urination was painful because his body was 
secreting MEK.  The veteran said that during his service he 
also suffered from hemorrhoids, headaches, rashes, joint 
pain, sore throats and hay-fever like symptoms.  He said that 
these problems had continued since service until the present.  
The veteran said that on his original separation report of 
medical history, he had complained of his many symptoms but 
was told that outstanding medical problems would only delay 
his separation.  He said that as a result he filled out a 
second report indicating good health.  

The veteran said that after service, he lasted only two weeks 
at his first job because he had depression.  He said that Dr. 
Morgan had told him in July 1966 that he would not improve.  
He referred to a Dr. Gaines and noted that Dr. Gaines had no 
corresponding medical treatment records.  

Referring to his specific psychiatric disability, the veteran 
stated that he had been told by doctors that his psychiatric 
disability was related to chemical exposure.  He said that no 
medical treatment had helped his psychiatric disability.  He 
said that he had been treated by Dr. Rambo from the 1970's 
until the present.  He said that he had been receiving Social 
Security benefits since 1978.  He disputed a statement in the 
record by a doctor that mental illness ran in his family.  He 
also asserted that the VA psychologist who examined him in 
December 1998 destroyed computer-generated reports of 
psychiatric testing of the veteran.  The veteran said that 
Dr. Davey had tested him for MEK by giving him a small dose 
with a hypodermic needle, and that this exposure immediately 
made him the saddest he had ever been.  He referred to a VA 
document in the claims file noting that he had waived his 
non-psychiatric claims and denied ever having done so.  The 
veteran said that he had never worked with chemicals after 
his service.  Since service he had experienced panic attacks 
due to exposure to perfumes, solvents, soaps and gasoline.  
The veteran's wife testified that he had become depressed 
after their marriage to him in 1972.  

In a July 2000 report, Robert E. Wilkins, M.D., reviewed the 
veteran's claims file, including medical records and Air 
Force technical manuals, and presented findings from his own 
medical examination of the veteran.  Dr. Wilkins also 
referred to specific medical exams and medical opinions in 
the veteran's record.  He did not provide any diagnoses but 
did address numerous "medical complaints related to military 
service" such as evidence of psychological problems of an 
organic nature; mental depression with panic disorder; 
anxiety disorder, with organic etiology; and depression, 
chronic with organic etiology.  Dr. Wilkins provided that the 
veteran believed that some of his service medical records 
were missing, and that his own opinion was that some lab 
reports and physician's notes could not be found.  Dr. 
Wilkins provided that the veteran's case was an almost 
textbook case of why chronic long-term exposure to volatile 
industrial strength fuels and solvents is to be avoided at 
all costs.  He stated that it was difficult to conceive of 
any private entity ignoring industry and internal guidelines 
for use of this material as the Air Force did in the 
veteran's case.  Dr. Wilkins provided that it was his 
professional opinion, after a review of the veteran's claims 
file, several examinations of the patient and relevant 
Material Safety Data Sheets and Technical Orders, that the 
medical diagnoses set forth in his report were a direct 
consequence of chronic and long term exposure to volatile 
chemicals and solvents while the veteran was on active duty.  

Based on a careful review of the evidence of record, the 
Board finds that the evidence regarding this claim is at 
least in equipoise.  With resolution of doubt in the 
veteran's favor, the evidence warrants service connection for 
chronic dysthymic disorder of organic etiology.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (1999).

The record is clear that the veteran has been diagnosed with 
multiple Axis I psychiatric diagnoses.  However, dysthymic 
disorder or depression have consistently been the predominant 
diagnoses.  Regarding the relationship between such diagnoses 
and exposure to MEK and jet fuel, there are many items of 
probative medical evidence in the record, based on 
examinations and review of the veteran's medical records as 
well as medical texts.  Some of this probative evidence 
supports the veteran's claim and some of this probative 
evidence contradicts it.  The Board finds that this evidence 
is essentially in equipoise.  More specifically, there exists 
reports of private and VA neuro-psychological testing which 
establish that it is at least as likely as not the veteran 
incurred dysthymic disorder as a result of organic impairment 
consistent with significant exposure to toxic chemicals in 
service.  The probative value of such evidence is not 
outweighed by the probative value of the evidence to the 
contrary.  

In light of the above, and with resolution of doubt in the 
veteran's favor, service connection for chronic dysthymic 
disorder of organic etiology is granted.  


ORDER

Service connection for chronic dysthymic disorder of organic 
etiology is granted.


REMAND

The Board notes that in July 1995, the veteran submitted a 
notice of disagreement with a June 1995 rating decision that 
denied service connection for a lung disability, generalized 
arthritis of multiple joints, and sinusitis with facial pain, 
each as secondary to exposure to MEK and jet fuel.  As noted 
in the Board's May 1998 remand, the veteran was not provided 
a statement of the case for these issues pursuant to 38 
C.F.R. §§ 19.26, 19.29, and 19.30.  Where there is a notice 
of disagreement, a remand, not referral, is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the above, the case is REMANDED to the RO for the 
following:

The RO should issue a statement of the 
case addressing the issues of entitlement 
to service connection for a lung 
disability, generalized arthritis of 
multiple joints, and sinusitis with 
facial pain, each as secondary to 
exposure to MEK and jet fuel.  All 
appropriate appellate procedures should 
then be followed.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  In taking this 
action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.  No action is 
required of the veteran unless he is otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 15 -


- 1 -


